Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 9, the present invention from the present application discloses a server in which “a transmitter that transmits, to the terminal device, a print instruction to transmit the print job indicated by the identification information included in the acquired print request based on the network information stored in the storage and associated with the identification information included in the acquired print request when the first acquirer acquires the print request; a second acquirer that acquires print job information including the identification information and the network information from the terminal device; and an updater that updates, based on the acquired print job information, the association information stored in the storage and including the identification information included in the acquired print job information when the second acquirer acquires the print job information” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Kang et al. (US P. No. 2019/0163411) and Hirata (US P. No. 2013/0003117), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kang et al. (US P. No. 2019/0163411) discloses performing print jobs in a printing system including a host device and a printing device. The method of performing print jobs in a printing system including a host device and a printing device includes: requesting printing while transmitting print data and identifications (IDs) corresponding to one or more print jobs, included in a job list, to the printing device; if an identification (ID) corresponding to at least one completed print job is received from the printing device, updating the job list by deleting a print job corresponding to the received ID from the job list.
Hirata (US P. No. 2013/0003117) discloses the print instruction to the data processing unit includes a client print job identifier issued by the print server, wherein the data processing unit notifies the print server of a result of printing performed by the print instruction, the client print job identifier, and the device job identifier, and wherein the print server determines whether a device print job identifier matching the device print job identifier notified from the data processing unit is stored therein, determines, if no device print job identifier matching the device print job identifier notified from the data processing unit is stored therein, whether a client print job identifier matching the client print job identifier notified from the data processing unit is stored therein, registers the device print job identifier notified from the data processing unit to a print job which includes the matched client print job identifier, and updates a printing status of the print job which includes the matched client print job identifier.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 17, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672